FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 3, 2017
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 14-2223
 v.
                                              (D.C. No. 1:13-CR-03901-MCA-1)
                                                           (D.N.M.)
 KELVIN L. DICKERSON,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, HOLMES, and MATHESON, Circuit
Judges.



      Defendant-Appellant Kelvin Dickerson appeals from the district court’s

written judgment sentencing him to 121 months’ imprisonment and three years of

supervised release, and ordering him to pay restitution in the amount of

$9,798.60. Exercising jurisdiction under 28 U.S.C. § 1291, with the exception of

Mr. Dickerson’s challenge regarding the restitution amount specified in the

written judgment, we affirm Mr. Dickerson’s sentence. As to that restitution



      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
amount, we reverse and remand with instructions for the district court to enter

an amended judgment ordering restitution in the amount of $8,424.60.

                                         I

      During the summer of 2013, Mr. Dickerson robbed seven individuals as

they attempted to make deposits for their employers at banks throughout

Albuquerque, New Mexico. Applying various amounts of force, Mr. Dickerson

obtained money from the possession of each victim and fled the scene in a car

driven by his co-defendant, Dominique Dickens. Police apprehended Mr.

Dickerson after his seventh robbery, on September 5, 2013.

      The grand jury returned an eight-count indictment, charging Mr. Dickerson

with one count of conspiracy to commit robbery in violation of 18 U.S.C.

§ 1951(a) (Count 1), two counts of robbery in violation of § 1951(a) (Counts 2

and 5), and five counts of robbery and aiding and abetting (Counts 3, 4, 6, 7, and

8), in violation of 18 U.S.C. §§ 2 and 1951(a). Mr. Dickerson pleaded guilty to

all eight counts.

      The presentence investigation report (“PSR”) calculated a recommended

sentencing range under the U.S. Sentencing Guidelines Manual (“U.S.S.G.” or

“Guidelines”) of 151 to 188 months’ imprisonment and recommended restitution

in the amount of $8,424.60, based on its calculation of actual loss to the




                                         2
individual victims and the employers whose deposits were stolen. 1 To calculate

the recommended Guidelines range, the PSR created seven sentencing groups.

See U.S.S.G. § 3D1.2 (“All counts involving substantially the same harm shall be

grouped together into a single Group.”). The PSR created seven sentencing

groups based on Dickerson’s charges. Group 1 consisted of Count 1 (conspiracy

to commit robbery) and Count 2 (robbery). The remaining six counts were

grouped individually—that is, Count 3 became Group 2, Count 4 became Group 3,

and so on.

      The PSR then calculated the combined offense level for the sentencing

groups pursuant to U.S.S.G. § 3D1.4. The combined offense level is determined

by calculating the adjusted offense level for each group and “taking the offense

level applicable to the Group with the highest offense level and increasing that

offense level by the amount indicated in [§ 3D1.4].” See U.S.S.G. § 3D1.4. The

PSR assigned each sentencing group a base offense level of twenty, which is the

base offense level for a violation of 18 U.S.C. § 1951. See U.S.S.G. § 2B3.1.

The PSR then applied various sentencing enhancements to each sentencing

group, 2 and identified Group 5 as having the highest adjusted offense level at

      1
            The U.S. Probation Office appears to have applied the 2013 version
of the Guidelines. The parties do not challenge this decision on appeal.
Therefore, we reference that version of the Guidelines herein.
      2
               More specifically, the PSR applied the following enhancements to
each group: Group 1 received two levels for property stolen from a financial
institution pursuant to U.S.S.G. § 2B3.1(b)(1) and two levels for threat of death pursuant

                                            3
thirty. The PSR then increased that offense level—i.e., thirty—by five levels

based on the adjusted offense levels of the other six groups pursuant to § 3D1.4,

totaling a combined offense level of thirty-five. Finally, the PSR subtracted three

levels from the combined offense level for acceptance of responsibility under §

3E1.1, for a total offense level of thirty-two. Based on the total offense level of

thirty-two, and a criminal history category of III, the PSR calculated a Guidelines

range of 151 to 188 months’ imprisonment.

       At the sentencing hearing, the district court “adopt[ed] the proposed

findings set forth in the [PSR] with the exception [of the] two-level enhancement

for threat of death” that the PSR had applied to Groups 1, 2, and 3. R., Vol. III,

at 11 (Sentencing Hr’g Tr., dated Dec. 9, 2014). The court then stated that the

Guidelines range was 121 to 151 months’ imprisonment. The court pronounced a

sentence of 121 months’ imprisonment and three years of supervised release, and



to U.S.S.G. § 2B3.1(b)(2)(F); Group 2 received two levels for property stolen from a
financial institution, two levels for threat of death, two levels for bodily injury pursuant to
U.S.S.G. § 2B3.1(b)(3)(A), two levels for physical restraint of victim pursuant to
U.S.S.G. § 2B3.1(b)(4)(B), and one level for loss exceeding $10,000; Group 3 received
two levels for property stolen from a financial institution, two levels for threat of death,
and two levels for physical restraint of victim; Group 4 received three levels for
brandishing a dangerous weapon pursuant to U.S.S.G. § 2B3.1(b)(2)(E) and two levels
for physical restraint of victim; Group 5 received two levels for property stolen from a
financial institution, four levels for use of a dangerous weapon pursuant to U.S.S.G.
§ 2B3.1(b)(2)(D), two levels for bodily injury, and two levels for physical restraint of
victim; Group 6 received four levels for use of a dangerous weapon, two levels for bodily
injury, and two levels for physical restraint of victim; and Group 7 received four levels
for use of a dangerous weapon, two levels for bodily injury, and two levels for physical
restraint of victim.

                                              4
ordered Mr. Dickerson to pay restitution in the amount of $8,424.60.

      The district court entered a written judgment against Mr. Dickerson on

December 15, 2014. The written judgment differed from the sentence pronounced

from the bench, however, in one material respect: it ordered restitution in the

amount of $9,798.60, rather than $8,424.60. The remainder of the judgment

reflected the terms orally pronounced at the sentencing hearing: i.e, 121 months’

imprisonment and three years of supervised release.

      Mr. Dickerson filed a timely appeal, challenging the amount of the written

restitution order, and the procedural and substantive reasonableness of his prison

sentence.

                                         II

      Mr. Dickerson first challenges the restitution amount ordered in the written

judgment. At the sentencing hearing, the district court ordered Mr. Dickerson to

pay $8,424.60 in restitution, but in its written judgment the district court ordered

Mr. Dickerson to pay restitution in the amount of $9,798.60. On appeal, the

government concedes that the amount of restitution ordered at the sentencing

hearing—that is, $8,424.60—controls. We agree. See United States v. Barwig,

568 F.3d 852, 855 (10th Cir. 2012) (“It is undisputed that ‘an oral pronouncement

of sentence from the bench controls over . . . written language.’” (quoting United

States v. Marquez, 337 F.3d 1203, 1207 n.1 (10th Cir. 2003))); accord United

States v. Ullman, 788 F.3d 1260, 1264 (10th Cir. 2015). Accordingly, we reverse

                                          5
and remand to the district court with instructions to enter an amended judgment

reflecting the restitution amount pronounced at the sentencing hearing—that is,

$8,424.60.

                                          III

      Mr. Dickerson challenges the procedural and substantive reasonableness of

the district court’s 121-month prison sentence. We reject these challenges.

                                           A

      “Reasonableness review is a two-step process comprising a procedural and

a substantive component.” United States v. Verdin-Garcia, 516 F.3d 884, 895

(10th Cir. 2008). “We ‘must first ensure that the district court committed no

significant procedural error . . . .’ If the district court’s decision is ‘procedurally

sound,’ we ‘then consider the substantive reasonableness of the sentence

imposed.’” United States v. Lucero, 747 F.3d 1242, 1246 (10th Cir. 2014)

(citation omitted) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

      Procedural reasonableness concerns “the manner in which the sentence was

calculated.” United States v. Sanchez-Leon, 764 F.3d 1248, 1261 (10th Cir. 2014)

(quoting United States v. Masek, 588 F.3d 1283, 1290 (10th Cir. 2009)).

“Procedural error includes ‘failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence—including an explanation for any

                                           6
deviation from the Guidelines range.’” Id. (quoting Gall, 552 U.S. at 51).

        Where a defendant preserves his or her procedural challenge in the trial

court, we generally review the procedural reasonableness of that defendant’s

sentence using the familiar abuse-of-discretion standard of review, “under which

we review de novo the district court’s legal conclusions regarding the guidelines

and review its factual findings for clear error,” United States v. Gantt, 679 F.3d

1240, 1246 (10th Cir. 2012) (alteration in original); accord Lucero, 747 F.3d at

1246.

        “The party challenging the sentence ‘bears the initial burden of showing

that the district court’ erred.’” Sanchez-Leon, 764 F.3d at 1261 (quoting Williams

v. United States, 503 U.S. 193, 203 (1992)). “If we find a procedural error,

‘resentencing is required only if the error was not harmless.’” Id. (quoting United

States v. Cerno, 529 F.3d 926, 939 (10th Cir. 2008)).

        Substantive reasonableness, on the other hand, concerns “whether the

length of the sentence is reasonable given all the circumstances of the case in

light of the factors set forth in 18 U.S.C. § 3553(a).” United States v. Friedman,

554 F.3d 1301, 1307 (10th Cir. 2009) (quoting United States v.

Alapizco-Valenzuela, 546 F.3d 1208, 1215 (10th Cir. 2008)). We review a

sentence for substantive reasonableness under the abuse-of-discretion standard

and give “substantial deference to district courts.” United States v. Sayad, 589

F.3d 1110, 1116 (10th Cir. 2009).

                                          7
                                           B

      We first turn to Mr. Dickerson’s procedural challenges to his prison

sentence. He argues that the district court erred in applying “four types of

sentencing enhancements and [in calculating] restitution” because the relevant

evidence in the record is unreliable and, even if reliable, it is insufficient to

support the enhancements and restitution amounts. Aplt.’s Opening Br. at 18.

Additionally, he argues that the district court failed to make findings as to

disputed issues of fact and erred in relying on these disputed facts to increase his

sentence.

                                           1

      We first address Mr. Dickerson’s challenge to the reliability of the

evidence in the record to support the sentencing enhancements and restitution

amount. Mr. Dickerson argues that the only evidence in the record that supports

his enhancements was “hearsay information, most of which was taken from police

reports.” Aplt.’s Opening Br. at 19. He complains that the “probation officer

apparently conducted no in-person interviews and consequently did not observe

the demeanor of any victim or any other person involved in this case,” and that

“[n]o medical reports substantiated the claimed injuries and no business reports

substantiated the claimed loss amounts.” Id. at 20.

                                           a

      Where an evidentiary reliability argument is properly preserved for our

                                           8
consideration, “[w]e review for clear error a district court’s assessment of the

reliability of evidence supporting a sentencing enhancement.” United States v.

Martinez, 824 F.3d 1256, 1261 (10th Cir. 2016); see Martinez-Jimenez, 464 F.3d

1205, 1209–10 (10th Cir. 2006) (“We . . . conclude that the district court did not

clearly err in finding that the evidence establishing [the defendant’s] prior

conviction was sufficiently reliable.”). Although Mr. Dickerson objected to the

accuracy of certain facts contained in the PSR and noted that these “objections

remain” at the sentencing hearing, R., Vol. III, at 2, he never made a specific

hearsay challenge to the district court’s reliance on the evidence contained in the

PSR. Accordingly, we deem his hearsay-reliability challenge forfeited and

subject, at most, to rigorous plain-error review. See, e.g., Gantt, 679 F.3d at 1246

(“If, however, Defendant did not preserve the procedural challenge below, we

review only for plain error.”); United States v. Martinez-Barragan, 545 F.3d 894,

899 (10th Cir. 2008) (“As a general rule, when a defendant fails to preserve an

objection to the procedural reasonableness of his sentence, we review only for

plain error.”). However, because Mr. Dickerson does not even attempt to make a

hearsay-reliability argument under the plain-error standard, we may decline to

consider the argument at all and treat it as effectively waived. See, e.g., Richison

v. Ernest Grp., Inc., 634 F.3d 1123, 1131 (10th Cir. 2011) (“[T]he failure to . . .

argue for plain error and its application on appeal . . . surely marks the end of the

road for an argument for reversal not first presented to the district court.”).

                                           9
                                           b

      Even were we to give Mr. Dickerson the benefit of plain-error review, his

hearsay-reliability argument would fail. “We find plain error only when there is

(1) error, (2) that is plain, (3) which affects substantial rights, and (4) which

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Romero, 491 F.3d 1173, 1178 (10th Cir. 2007);

accord United States v. Pursley, 577 F.3d 1204, 1233 (10th Cir. 2009). Mr.

Dickerson bears the burden to establish each of these factors. See United States

v. Crowe, 735 F.3d 1229, 1242 (10th Cir. 2013) (“The plain error standard

presents a heavy burden for an appellant, one which is not often satisfied.”

(quoting Romero, 491 F.3d at 1178)); see also United States v. Kieffer, 681 F.3d

1143, 1172 (10th Cir. 2012) (“Both parties agree Defendant did not object to this

condition of supervised release before the district court, so he has the burden of

establishing plain error.”). Mr. Dickerson “cannot establish that such [alleged

hearsay-reliability] error is plain—that is, obvious and clear.” United States v.

Wardell, 591 F.3d 1279, 1298 (10th Cir. 2009); United States v. Duran, 133 F.3d

1324, 1330 (10th Cir. 1998) (“An error . . . is ‘plain’ if it is obvious or clear, i.e.,

if it [is] contrary to well-settled law.”). In other words, even if the district court

erred in relying on unreliable hearsay in imposing the challenged sentencing

enhancements and the restitution amount, we cannot conclude that any such error

is clear or obvious.

                                           10
      “[S]entencing courts have broad discretion to consider various kinds of

information.” United States v. Watts, 519 U.S. 148, 151 (1997) (per curiam)

(citing 18 U.S.C. § 3661). “District courts are not strictly bound by the Federal

Rules of Evidence at sentencing hearings.” United States v. Ruby, 706 F.3d 1221,

1229 (10th Cir. 2013); see U.S.S.G. § 6A1.3, cmt. (“In determining the relevant

facts, sentencing judges are not restricted to information that would be admissible

at trial.” (citation omitted)). “[H]earsay statements may be considered at

sentencing if they bear some minimal indicia of reliability.” Ruby, 706 F.3d at

1229 (quoting United States v. Damato, 672 F.3d 832, 847 (10th Cir. 2012)).

“This reliability floor is a requirement of due process” and “[c]orroborating

evidence is often key to determining whether a statement is sufficiently reliable.”

Id.

      The evidence available to the district court in this case did not clearly or

obviously lack the requisite minimal indicia of reliability to support the

sentencing enhancements. The district court relied on information set forth in the

PSR and “derived from investigative reports prepared by the Albuquerque Police

Department.” See R., Vol. II, at 4 (further noting that the investigative reports

are “contained in the discovery material provided by the United States Attorney’s

Office.”). In Ruby, we found no plain error where a district court similarly relied

on statements contained in a Petition and Violation Report that were derived from

police reports. 706 F.3d at 1229; see also United States v. McBrayer, 546 F.

                                         11
App’x 803, 805 (10th Cir. 2013) (“Of course, the district court could consider the

police reports during sentencing, as hearsay evidence may be considered if it

bears a minimal indicia of reliability.”); United States v. West, 2000 WL 807283,

at *4 (10th Cir. June 23, 2000) (unpublished table decision) (affirming application

of sentencing enhancement where district court relied on police report to justify

enhancement).

      On appeal, Mr. Dickerson relies chiefly on United States v. Fennell, 65

F.3d 812 (10th Cir. 1995). There the defendant pleaded guilty to possession of an

automatic machine gun, and the district court found by a preponderance of the

evidence that he had fired his machine gun at his girlfriend, an act which

qualified him for a four-level enhancement under the Guidelines. Id. at 813. The

only record evidence supporting the enhancement—that is, the only evidence that

he fired the machine gun at his girlfriend—was the defendant’s girlfriend’s

unsworn telephone account to a testifying probation officer. Id. Finding this

hearsay evidence unreliable, we reversed the enhancement. Id. at 814.

      We emphasized that the testifying officer had no opportunity to observe the

demeanor of the girlfriend and that “no other evidence . . . corroborate[d] the

account given the preparing officer.” Id. at 813. Moreover, we explained that

“[t]he government did not bother to file the arrest report or even to summarize its

contents”; therefore, we were “unable to determine if the girlfriend’s

contemporaneous statements to the state police support[ed] the story given the

                                         12
preparing officer.” Id. at 813 n.2. We also noted that Oklahoma authorities had

initially charged the defendant with a misdemeanor, rather than a felony. Id.

“We took this as evidence that felonious intent to injure was lacking—meaning

that [the defendant] hadn’t tried to shoot his girlfriend with the machine gun.”

Martinez, 824 F.3d at 1262 (discussing Fennell, 65 F.3d at 813). We thus

concluded that the initial misdemeanor charge “tend[ed] to undermine, rather than

buttress, confidence in the girlfriend’s hearsay statements.” Fennell, 65 F.3d at

813.

       Here, the evidence in the record was more reliable than that available to

support the enhancement in Fennell. The PSR at least summarized the contents of

the police reports, as well as the video recordings of the robberies, and the

government disclosed the police reports during discovery. Moreover, Mr.

Dickerson points to no significant inconsistencies among the contents of the

police reports, the video recordings, and the PSR, whereas in Fennell, the initial

misdemeanor charge tended to contradict the girlfriend’s statements.

       To be sure, the probation officer in this case conducted a phone interview

of one victim, known as H.G., 3 about a year after the robbery. H.G. gave an



       3
               Throughout this proceeding—commencing with the indictment—the
government has identified the individual victims of Mr. Dickerson’s offenses by
their initials, cf. 18 U.S.C. § 3771(a)(2) (noting that “[a] crime victim” has “[t]he
right to treated . . . with respect for the victim’s . . . privacy”); Mr. Dickerson and
the PSR have adhered to this practice. And so do we.

                                          13
unsworn account of her injuries, which the probation officer summarized in the

PSR. Mr. Dickerson likens H.G.’s statements to the girlfriend’s statements in

Fennell, which we deemed unreliable. In Fennell, however, we noted that the

girlfriend may have had a reason to lie based on her previous relationship with the

defendant. Here, Mr. Dickerson has made no assertion that H.G. had a dishonest

motive, and no such motive is apparent to us. In fact, the PSR indicates that H.G.

is not seeking restitution or other compensation from Mr. Dickerson, so H.G.

would not personally benefit from exaggerating her injuries to the probation

officer. Moreover, nothing in the record, including her initial statements to the

police, undermines the statements H.G. made over the phone. And Mr. Dickerson

has made no arguments to this effect.

      In sum, we conclude that, even assuming that the district court erred in

considering unreliable hearsay in imposing its sentencing enhancements and

determining the restitution amount—which seems doubtful in light of the

foregoing analysis—Mr. Dickerson has not demonstrated that any such error is

clear or obvious. Accordingly, he has not carried his burden under the rigorous

plain-error standard.

                                          2

      We now turn to Mr. Dickerson’s argument that the record contained

insufficient evidence to support various sentencing enhancements and the

restitution amount. Specifically, Mr. Dickerson contends that the record

                                         14
contained insufficient evidence to support the restitution order and the imposition

of enhancements for bodily injury, physical restraint, brandishing a dangerous

weapon, use of a dangerous weapon, and loss exceeding $10,000. A district

court’s factual findings supporting sentencing enhancements and restitution

amounts are reviewed for clear error. See, e.g., United States v. Mejia-Canales,

467 F.3d 1280, 1283 (10th Cir. 2006) (“[W]e review the district court’s factual

finding of bodily injury for clear error.”); United States v. Burt, 134 F.3d 997,

999 (10th Cir. 1998) (“We begin with the first prong of the [Guidelines] section

3B1.3 inquiry: whether Defendant possessed special skills within the meaning of

the guideline. We review the district court’s factual findings for clear

error . . . .”); see also United States v. Aranda-Flores, 450 F.3d 1141, 1144 (10th

Cir. 2006) (“We review for clear error the district court’s factual findings

regarding sentencing and review de novo its legal interpretation of the sentencing

guidelines.”). As explained below, we conclude that the district court did not err

in applying the disputed sentencing enhancements and calculating the restitution

amount, based on the evidence in the record.

                                          a

      We first address Mr. Dickerson’s challenge to the dangerous-weapon

enhancements applied to Groups 4, 5, 6, and 7. The district court added three

levels to Group 4 pursuant to U.S.S.G. § 2B3.1(b)(2)(E) (punishing the

brandishing or possession of a dangerous weapon), based on the PSR’s finding

                                          15
that Mr. Dickerson shoved a “hard object in [M.P.S.’s] stomach in a manner that

created the impression that the object was a dangerous weapon.” R., Vol. II, at

17. And the court added four levels to Groups 5, 6, and 7 under

§ 2B3.1(b)(2)(D) (punishing the use of a dangerous weapon other than simply

brandishing or possessing it), for using a taser to accomplish the robberies of

H.G., D.G., and J.H., respectively. Mr. Dickerson contests whether, on this

record, a “hard object” or taser constitutes a “dangerous weapon.”

      Specifically, the Guidelines provide: “if a dangerous weapon was otherwise

used, increase by 4 levels; . . . if a dangerous weapon was brandished, or

possessed, increase by 3 levels.” U.S.S.G. § 2B3.1(b)(2)(D), (E). The Guidelines

define “dangerous weapon” as:

             (i) an instrument capable of inflicting death or serious bodily
             injury, or (ii) an object that is not an instrument capable of
             inflicting death or serious bodily injury but (I) closely resembles
             such an instrument; or (II) the defendant used the object in a
             manner that created the impression that the object was such an
             instrument . . . .

U.S.S.G. § 1B1.1, cmt. n.1(D).

      After the briefs were filed in this case, our circuit determined that a taser is

a dangerous weapon as a matter of law in United States v. Quiver, 805 F.3d 1269

(10th Cir. 2015). Specifically, we held that “a Taser—even in drive-stun

mode—is a dangerous weapon.” Id. at 1272. We reasoned that “[i]n either

drive-stun or probe mode, a Taser is ‘capable of inflicting . . . serious bodily


                                          16
injury,’ which is defined as ‘injury involving extreme physical pain or the

protracted impairment of a function of a bodily member, organ, or mental faculty;

or requiring medical intervention such as surgery, hospitalization, or physical

rehabilitation.’” Id. (quoting U.S.S.G. § 1B1.1, cmt. n.1(D), (L)).

       In light of Quiver, we reject Mr. Dickerson’s challenge to the four-level

dangerous-weapon enhancements applied to Groups 5, 6, and 7. At oral

argument, Mr. Dickerson conceded as much—specifically, he acknowledged that

our decision in Quiver killed his challenges to the four-level dangerous-weapon

enhancements applied to Groups 5, 6, and 7. However, he insists that the

three-level dangerous-weapon enhancement applied to Group 4 should be

reversed. See Oral Arg. at 6:21–6:25. In explaining the application of the

enhancement to Group 4, the PSR stated that “Mr. Dickerson placed a hard object

in the victim’s stomach in a manner that created the impression that the object

was a dangerous weapon. Therefore a 3 level enhancement is warranted.” R.,

Vol. II, at 17.

       Mr. Dickerson objected to this enhancement in the district court, arguing

that “[a]n unidentified hard object . . . is not a dangerous weapon.” R., Vol. I, at

35 (Def.’s Sentencing Mem., filed Oct. 26, 2014). But, as stated above, the

Guidelines define “dangerous weapon” as, inter alia, “an object that . . . the

defendant . . . in a manner that created the impression that the object was [an

instrument capable of inflicting death or serious bodily injury].” U.S.S.G. §

                                          17
1B1.1, cmt. n.1(D). Thus, a hard object does not have to be a dangerous weapon

for this enhancement to apply; rather, an object need only be “used . . . in a

manner that created the impression that the object was a dangerous weapon.” Id.

      Here, Mr. Dickerson’s altercation with M.P.S. could certainly give the

impression that he was committing the quintessential “stick ‘em up” robbery; that

is, by shoving a hard object into M.P.S.’s stomach and demanding money, Mr.

Dickerson created the impression that the object was a dangerous weapon that he

would use to inflict serious bodily injury if M.P.S. refused to comply with his

demand. Mr. Dickerson’s briefing offers no legal authority or arguments to the

contrary. We therefore find no clear error in the district court’s application of the

three-level dangerous-weapon enhancement to Group 4.

                                          b

      Next, Mr. Dickerson challenges the application of the two-level

enhancement for bodily injury pursuant to U.S.S.G. § 2B3.1(b)(3)(A) to Groups 2,

5, 6, and 7. According to the Guidelines, bodily injury is “any significant injury;

e.g., an injury that is painful and obvious, or is a type for which medical attention

ordinarily would be sought.” U.S.S.G. § 1B1.1, cmt. n.1(B). “To be ‘significant’

an injury need not interfere completely with the injured person’s life but cannot

be wholly trivial and, while it need not last for months or years, must last for

some meaningful period.” United States v. Brown, 200 F.3d 700, 709 (10th Cir.

1999) (quoting United States v. Perkins, 123 F.3d 1324, 1326 (10th Cir. 1997));

                                          18
accord Mejia-Canales, 467 F.3d at 1282. “Visible injuries such as bumps,

bruises, and redness or swelling are sufficient to constitute ‘bodily injury.’”

Brown, 200 F.3d at 709 (finding bodily injury where “victim sustained bleeding

and a severe headache from the ‘half a dozen’ blows he received, as well as

swelling, bruises, cuts and lumps on his face”); see Perkins, 132 F.3d at 1326

(affirming the application of the bodily-injury enhancement where the victim

sustained a small laceration and bruising, and suffered neck and shoulder pain

causing him to seek chiropractic treatment). In determining whether bodily injury

occurred for purposes of the two-level enhancement, the focus of the inquiry is on

the victim’s injury, not on the defendant’s conduct. United States v. Egbert, 562

F.3d 1092, 1102 (10th Cir. 2009).

      Mr. Dickerson’s challenges rely heavily on our decision in Mejia-Canales,

supra. There, we reversed a bodily-injury enhancement where the victim

sustained “a minor head injury and a small oral cut.” Mejia-Canales, 467 F.3d at

1283–84. We noted that the head injury was not “necessarily painful or obvious,”

as it “consisted only of a red mark—without any reported swelling, bleeding, or

bruising,” and “the record . . . contain[ed] no evidence regarding the painfulness

or duration of this injury.” Id. As for the oral laceration, the district court took

judicial notice of the fact that “oral injuries do not heal quickly,” but we

disagreed, noting that some oral injuries are “lasting and some fleeting, some

painful and some scarcely so.” Id. at 1284. We disapproved of the district

                                          19
court’s reliance on the PSR’s “cursory description of a ‘small laceration’ and two

photographs of the officer’s mouth, which [were] of such poor quality that they

could lend no support to a . . . finding” of bodily injury. Id. at 1285. In sum, we

held that the red mark and oral laceration did not rise to the level of bodily

injuries under the Guidelines:

                    In every reported case where a “bodily injury”
             enhancement has been upheld against a challenge based on the
             significance of the injury or the sufficiency of the evidence
             presented, the record before the district court demonstrated
             injuries that were more severe than those here, were painful and
             lasting, or were of a type for which medical treatment would
             ordinarily be sought.

Id. at 1282 (collecting cases).

      In Mr. Dickerson’s view, the injuries in this case are similar to the red

mark and oral cut in Mejia-Canales. We disagree. It was not clear error for the

district court to conclude that the injuries here were more significant than those in

Mejia-Canales, and sufficient for the bodily-injury enhancement.

      Mr. Dickerson first challenges the application of the bodily-injury

enhancement to Group 2, which corresponds to the robbery of victim C.P.

According to the PSR, Mr. Dickerson threw C.P. to the ground in an apparent

headlock, and pinned her down with his knees on her back. The police officer

who responded to the crime scene observed that C.P. had several scratches and

redness that resulted from her being shoved to the ground.

      We conclude that the district court did not clearly err in finding that these

                                          20
injuries are sufficient to constitute bodily injury for purposes of the two-level

enhancement. First, the injury manifested itself as scratches and redness and we

have explicitly stated that “[v]isible injuries such as . . . redness” and presumably

scratches “are sufficient to constitute ‘bodily injury.’” Brown, 200 F.3d at 709.

      Second, the PSR states that the officers observed the scratches and redness

on C.P.’s person which suggests that the injury was obvious, an element of the

Guidelines’ definition of bodily injury that was lacking in the injuries in

Mejia-Canales. It is not clear error for the district court to conclude that visible

scratches, which break the skin, are more significant than the red mark left on the

victim in Mejia-Canales. Moreover, there is no indication in the record that the

district court rested its bodily-injury finding on the erroneous notion that

all scratches constitute bodily injury under the Guidelines. In Mejia-Canales, the

district court took judicial notice that all injuries to the mouth are lasting, and we

found clearly erroneous its finding of bodily injury on that basis, because not all

oral injuries will constitute bodily injury. Here, the district court’s finding relates

only to the particular scratches and redness suffered by C.P., and we cannot say

that this finding is clearly erroneous based on the record.

      Mr. Dickerson next challenges the application of the bodily-injury

enhancement to Group 5, which corresponds to the robbery of victim H.G. The

robbery of H.G. presents an even stronger case for bodily injury. H.G. told the

responding officer that she had red cuts on her chest after Mr. Dickerson tased

                                          21
and punched her. In a phone interview one year later, H.G. recounted the attack

to the probation officer and stated that she sustained marks on her neck from the

taser that were sore for a month and experienced two weeks of soreness in her

chest from being punched. The evidence thus supports the district court’s finding

that the injuries were visible (red cuts) and lasting (neck soreness for a month and

chest soreness for two weeks). Accordingly, the district court did not clearly err

in applying the bodily-injury enhancement to Group 5.

      Mr. Dickerson also contests the application of the bodily-injury

enhancement to Group 6, which corresponds to the robbery of D.G. Like H.G.,

D.G. also sustained cuts from being tased by Mr. Dickerson. The responding

officer observed two cuts on D.G.’s arm where he was tased. According to the

PSR, the video recording from the bank corroborates the use of the taser and

D.G.’s reaction of “jumping [while] clutching his chest.” R., Vol. II, at 9. There

was no follow-up interview with D.G. and there is nothing in the record that

explicitly addresses the length of D.G.’s injuries.

      Nonetheless, we cannot say that the district court clearly erred in finding

that D.G.’s injuries constitute bodily injury. The two cuts on D.G.’s wrist were

visible injuries, obvious to the responding officers. Moreover, we consider

relevant the video evidence of D.G. jumping and clutching his chest in response

to the taser. Although we have no evidence that the taser caused D.G. lasting

pain, it would not be clearly erroneous for the district court to infer that the injury

                                           22
to D.G. was painful based on his reaction to the taser in the video recording.

Focusing only on D.G.’s reaction to the pain of the taser, not Mr. Dickerson’s act

of tasing D.G., we conclude that the evidence supports a finding that D.G.

suffered a “painful and obvious” injury sufficient for bodily injury. See U.S.S.G.

§ 1B1.1, cmt. n.1(B). The district court could reasonably find that such a

physical response, in conjunction with visible cuts, rises to the level of bodily

injury under the Guidelines.

      Finally, Mr. Dickerson challenges the application of the bodily-injury

enhancement to Group 7, which corresponds to the robbery of J.H. J.H. told

responding officers that he sustained a seven-centimeter red mark on his upper

chest where Mr. Dickerson grabbed him and ripped his shirt during the attack.

Mr. Dickerson then tased J.H. and struck him several times. In Mejia-Canales,

we held that a “red mark—without any reported swelling, bleeding, or

bruising . . . is not, in and of itself, necessarily painful or obvious” and held that

the district court committed clear error when it applied the bodily injury

enhancement based on such a red mark. Id. at 1283. However, in Brown, 200

F.3d at 709, we noted that “[v]isible injuries such as . . . redness . . . are sufficient

to constitute ‘bodily injury.’”

      Here, J.H. experienced more than a mere red mark; J.H. also experienced

the shock of a taser. Focusing only on the victim’s injury, it would not have been

clearly erroneous to infer that a victim who experienced the shock of a taser

                                            23
sustained a painful injury and that the red mark is some additional evidence of an

obvious injury. We therefore conclude that the district court’s finding that J.H.

suffered bodily injury is “plausible in light of the record.” See United States v.

Uscanga-Mora, 562 F.3d 1289, 1296 (10th Cir. 2009) (quoting United States v.

Spears, 197 F.3d 465, 469 (10th Cir. 1999)).

      In sum, we conclude that the district court did not clearly err in applying

the bodily-injury enhancement.

                                          c

      We next turn to Mr. Dickerson’s argument that the district court erred in

applying the U.S.S.G. § 2B3.1(b)(4)(B) enhancement for physical restraint of the

victim to Group 2, which corresponds to the robbery of victim C.P. Under

§ 2B3.1(b)(4)(B) a two-level enhancement applies “if any person was physically

restrained to facilitate commission of the offense or to facilitate escape.” The

Guidelines define “physically restrained” as “the forcible restraint of the victim

such as by being tied, bound, or locked up.” 4 U.S.S.G. § 1B1.1, cmt. n.1(K).

      “‘[R]estraint’ . . . mean[s] the defendant’s conduct must hold the victim



      4
             “By use of the words ‘such as,’ it is apparent that ‘being tied, bound,
or locked up’ are listed by way of example rather than limitation.” United States
v. Roberts, 898 F.2d 1465, 1470 (10th Cir. 1990) (quoting United States v.
Stokley, 881 F.2d 114, 116 (4th Cir. 1989)); accord United States v. Harris, 271
F. App’x 723, 726 (10th Cir. 2008).



                                         24
back from some action, procedure, or course, prevent the victim from doing

something, or otherwise keep the victim within bounds or under control.” United

States v. Checora, 175 F.3d 782, 791 (10th Cir. 1999) (holding that physical

restraint occurred where defendant “tackled [victim] to the ground to prevent his

escape”). “The fact [that] the restraint of [the victim] was brief does not”

foreclose a finding of physical restraint. Id. “[T]he ‘Guidelines do not

distinguish between long- and short-term restraint, and neither will we.’” Id.

(quoting United States v. Foppe, 993 F.2d 1444, 1452 (9th Cir. 1993)).

      The district court adopted the PSR’s recommendation to apply a two-level

enhancement for physical restraint of victim C.P. The PSR stated that C.P. told

the responding officers that Mr. Dickerson “pinned” her “to the ground . . . with

his knees in her back and demanded she give him the money.” R., Vol. II, at 5.

C.P. complied and Mr. Dickerson fled the scene. Id. According to the PSR, the

video recordings corroborated C.P.’s story that Mr. Dickerson threw her to the

ground “in what appears to be a headlock. As C.P. hits the ground, [Mr.

Dickerson] stands up on top of her and violently rips the cash bag from her

possession.” Id. at 6.

      According to Mr. Dickerson he “did not pin C.P. on the ground”; rather,

“they both fell to the ground after a brief scuffle as he tried to take the money

from her.” Aplt.’s Opening Br. at 27. In Mr. Dickerson’s view, this does not rise

to the level of physical restraint. But even Mr. Dickerson’s version of the

                                          25
facts—under which he and C.P. fell to the ground in a struggle for possession of

the money—could be construed as Mr. Dickerson “hold[ing] the victim back from

some action,” whether it be escape or maintaining possession of the money, and

“keep[ing] the victim . . . under [his] control” to effectuate the robbery. See

Checora, 175 F.3d at 791. And, Mr. Dickerson cites no legal authority to the

contrary. His challenge focuses solely on his disagreement with the PSR’s

characterization of his physical altercation with C.P. Even if we assume that his

characterization is plausible, the PSR’s certainly is as well. And, “[w]here there

are two permissible views of the evidence, the factfinder’s choice between them

cannot be clearly erroneous.” Anderson v. City of Bessemer City, 470 U.S. 564,

574 (1985). Therefore, the district court’s endorsement of the PSR’s view in

applying the physical-restraint enhancement cannot be deemed clearly erroneous.

                                          d

      We next turn to Mr. Dickerson’s claim that the district court erred in

applying the enhancement for loss exceeding $10,000 under U.S.S.G.

§ 2B3.1(b)(7) to Group 2, which corresponds to the robbery of victim C.P. The

PSR states that when Mr. Dickerson robbed C.P., he escaped with $3,662.60 in

cash and $35,885.49 in checks. According to the PSR, “the bulk of [One Main

Financial’s] loss was in the form of checks or money orders, which their

customers either stopped payment on or reissued.” R., Vol. II, at 11. As a result,

the actual loss to One Main Financial for the purposes of restitution, which One

                                          26
Main Financial opted not to pursue, would be the value of the cash—that is,

$3,662.60.

      Mr. Dickerson argues that the sentencing enhancement should not apply

because the actual loss to One Main Financial was only $3,662.60, an amount that

is well below $10,000. In Mr. Dickerson’s view, the relevant total for purposes of

this enhancement is the actual loss to the victim and, because One Main Financial’s

customers stopped payment on or reissued the stolen checks or money orders, the

value of the checks and money orders cannot count towards the “loss” for the

sentencing enhancement.

      The Guidelines define “loss” as “the value of the property taken, damaged,

or destroyed.” U.S.S.G. § 2B3.1 cmt. n.3. This definition—“the value of the

property taken”—begs the question: at what point in time do we calculate the

value of the loss? When Mr. Dickerson approached C.P., C.P. possessed cash and

checks worth $39,548.09 to One Main Financial. When Mr. Dickerson took

possession of C.P.’s money bag, he escaped with the entire sum of money. At

some point in the future, the stolen checks and money orders in Mr. Dickerson’s

possession became virtually worthless because customers stopped payment on

them. The question, then, is whether we calculate “the value of the property”

taken at the time of dispossession or after customers have canceled the checks and

money orders.

      Other circuits have held that for purposes of determining the amount of the

                                        27
loss under § 2B3.1(b)(7), the Guidelines do not limit “loss” to permanent

deprivation of property. See United States v. McCarty, 35 F.3d 1349, 1361 (5th

Cir. 1994) (holding that the relevant amount is the amount taken, not the amount

taken less the amount recovered); United States v. Napier, 21 F.3d 354, 355 (9th

Cir. 1994) (holding that the relevant amount was the amount taken prior to

apprehension of the defendant); United States v. Cruz-Santiago, 12 F.3d 1, 3 (1st

Cir. 1993) (holding that the loss calculation under § 2B3.1(b)(7) is not limited to

permanent deprivations); United States v. Parker, 903 F.2d 91, 105 (2d Cir. 1990)

(holding that the amount of loss is calculated irrespective of whether the property

is immediately thereafter recovered).

      Guided by the reasoning of these cases from our sister circuits, we hold that

the relevant value of the loss for purposes of the § 2B3.1(b)(7) enhancement is

the value of the stolen property at the time of dispossession. To hold otherwise

would allow Mr. Dickerson to benefit from the fact that One Main Financial was

able to mitigate its losses. The victim’s ultimate actual loss resulting from the

robbery is a question for restitution, not for this sentencing enhancement.

Therefore, we conclude that the district court did not clearly err in applying the

sentencing enhancement for loss exceeding $10,000 under § 2B3.1(b)(7).

                                          e

      Finally, we turn to Mr. Dickerson’s claim that the record contains

insufficient evidence to support the district court’s calculation of actual loss for

                                          28
purposes of restitution in the amount of $8,424.60. The PSR recommended a

restitution amount of $8,424.60. The amount included losses sustained by three

businesses—Loan Max ($3,931), Church’s Chicken ($2,347.60), Sonic

($2,091)—and victim J.H. ($55). The district court adopted the PSR’s findings

and, pursuant to the Mandatory Victims Restitution Act (“MVRA”), see 18

U.S.C.A. § 3663A, ordered restitution in the amount of $8,424.60—the sum of the

aforementioned losses. Mr. Dickerson now argues that the government failed to

prove the amounts of actual loss sustained by Loan Max, Church’s Chicken, and

Sonic.

                                           i

         We first address the parties’ dispute as to which standard of review applies

to each of the components of the restitution amount. “We review the district

court’s application of the MVRA de novo, review its factual findings for clear

error, and review the amount of the restitution awarded for abuse of discretion.”

United States v. Gallant, 537 F.3d 1202, 1247 (10th Cir. 2008). Where a

defendant fails to challenge a restitution amount in the district court, “our review

is for plain error.” United States v. Burns, 800 F.3d 1258, 1261 (10th Cir. 2015).

Mr. Dickerson concedes that he failed to object in the district court to the PSR’s

calculation of Sonic’s actual loss and thus that issue is subject to plain-error

review. The parties dispute which standard of review applies to the restitution

amounts for Loan Max and Church’s Chicken.

                                           29
       Mr. Dickerson argues that he preserved his challenges to the restitution

amounts for Loan Max and Church’s Chicken in his sentencing memorandum by

objecting to paragraphs 43 and 45 of the PSR. The relevant portion of his

sentencing memorandum states:

              Paragraph 43 - The loss amount of $3,931.00 in this paragraph
              differs from the loss of $3,700 which was reported to the police
              as reflected in Paragraph 15.

              Paragraph 45 - The loss amount of $2,347.60 listed in this
              paragraph differs from the loss amount $2,310 which was
              reported to the police as reflected in paragraph 17.

R., Vol. I, at 34.

       The government argues that plain-error review applies to all three

restitution amounts because Mr. Dickerson failed to object to paragraph 202 of

the PSR, in which the probation officer computed the total amount of restitution

as $8,424.60. The government maintains that Mr. Dickerson’s “objection to the

amount of loss sustained by Loan Max and Church’s Chicken was not a challenge

to restitution, but rather a challenge to adjustments under U.S.S.G.

§ 2B3.1(b)(7).” Id. at 30–31.

       We need not resolve the parties’ dispute. Mr. Dickerson makes essentially

the same, overarching argument regarding all three restitution amounts. And, as

we explain below, his argument fails as to all three under the more rigorous clear-

error—as opposed to plain-error—standard. Consequently, for simplicity’s sake,

we review the district court’s calculation of the actual losses suffered by Loan

                                         30
Max, Church’s Chicken, and Sonic for clear error and ultimately reject Mr.

Dickerson’s challenges.

                                          ii

      The MVRA provides that the district “court shall order . . . that the

defendant make restitution to the victim of the offense.” 18 U.S.C.

§ 3663A(a)(1). “[A]n order of restitution imposed pursuant to the MVRA must be

based on the ‘full amount of each victim’s losses as determined by the

court . . . .’” United States v. Ferdman, 779 F.3d 1129, 1132 (10th Cir. 2015)

(quoting 18 U.S.C. § 3664(f)(1)(A)). “[T]he MVRA does not require a court to

calculate a victim’s actual loss with ‘exact’ precision.” Id. But, “the MVRA

undoubtedly ‘require[s] some precision when calculating restitution. Speculation

and rough justice are not permitted.’” Id. (quoting United States v. Anderson,

741 F.3d 938, 954 (9th Cir. 2013) (emphasis added)).

      “The burden of demonstrating the amount of loss sustained by the victim as

a result of the offense shall be on . . . the Government.” 18 U.S.C. § 3664(e).

The PSR must contain “information sufficient for the court to exercise its

discretion in fashioning a restitution order. The report shall include, to the extent

practicable, a complete accounting of the losses to each victim . . . .” Id.

§ 3664(a).

      “Any dispute as to the proper amount . . . of restitution shall be resolved by

the court by the preponderance of the evidence.” Id. § 3664(e). “A district court

                                         31
‘may resolve restitution uncertainties with a view towards achieving fairness to

the victim so long as it still makes a reasonable determination of appropriate

restitution rooted in a calculation of actual loss.’” Ferdman, 779 F.3d at 1133

(alteration omitted) (quoting Gallant, 537 F.3d at 1252).

                                         iii

      We conclude that the district court did not clearly err in adopting the PSR’s

calculation of actual loss amounts for Loan Max, Church’s Chicken, or Sonic.

The PSR included estimates of the losses as reported by the individual victims of

the crime to the responding officers. The probation officer then conducted

follow-up interviews with each victim employer business to confirm the

restitution amounts. Mr. Dickerson objected that the victims’ loss estimates made

to the responding officers immediately after the robbery differed from the

amounts that the businesses provided in the follow-up interviews with the

probation officer. The probation officer responded to Mr. Dickerson’s objections

in the addendum to the PSR, explaining that any discrepancy was a result of the

fact that the victim gave an approximation at the scene of the crime and that the

businesses were later able to provide a more accurate accounting of actual loss.

      On appeal, Mr. Dickerson essentially makes the same argument for all three

restitution amounts. He argues that we must reverse the district court’s order

because the “PSR supplied no supporting documentation for the recommended

restitution amounts and did not identify any individual supplying information on

                                         32
loss amounts or explain how those loss amounts were determined.” Aplt.’s

Opening Br. at 37. But the caselaw Mr. Dickerson relies on to make this

argument is inapplicable here.

      Mr. Dickerson chiefly relies on Ferdman, a case in which this court

reversed a restitution award because insufficient evidence was submitted to the

district court. 779 F.3d at 1141. The defendant in Ferdman illegally procured

cellular telephones from Sprint stores. Id. at 1131. The district court ordered the

defendant to pay Sprint $48,715.59 in restitution based entirely on an “unverified

or unsworn . . . letter” that Sprint’s regional manager of investigation submitted

to the probation office. Id. at 1133. The letter “purport[ed] to list the amount of

the phone losses Sprint sustained” during the relevant period. Id. It explained

that “[t]he phone losses are the retail unsubsidized price of these phones,” and

included estimates for investigative and shipping costs that allegedly flowed from

the defendant’s conduct. Id. at 1134. On appeal, we vacated the restitution order

for lack of evidence. Id. at 1141. We held that where a district court relies on

“lost sales and accompanying profits to calculate the amount of the victim’s

actual loss under the MVRA . . . . in the case of fungible or readily replaceable

goods . . . the Government must present more than a claim that but for a

defendant’s theft, the victim may have made additional sales[;] . . . the

Government must present at least some evidence . . . from which the court could

reasonably infer lost sales.” Id. Moreover, we also found that Sprint’s estimates

                                         33
for shipping and investigative costs were insufficient to support a restitution

order. Id. at 1140.

      But the facts in this case are different from those in Ferdman. First, it is

easier to calculate the loss for the things that Dickerson stole—cash and

checks—than for fungible assets like cell phones. To calculate the loss of

fungible assets, we usually need to consider lost sales and profits. But to

calculate the loss of cash and checks, we can simply add up the total amount

stolen. Second, there was more evidence supporting the restitution award in this

case than there was in Ferdman. The responding officers received estimates from

the individual victims at the time of the robberies, and the probation officer

verified similar totals with the victim employer businesses when preparing the

PSR. And third, the district court’s restitution calculation was not based on

“estimates” from the victims regarding any vague expenses such as “shipping” or

“investigative” costs as in Ferdman. Here, the total restitution amount was based

only on the value of the cash and checks taken from the victims.

      Mr. Dickerson also relies on United States v. Smith, 156 F.3d 1046 (10th

Cir. 1998). There the defendant stole guns from a store and the district court

ordered restitution in the amount of $1,209.98 “to cover the cost of both guns

stolen from the sporting goods store.” Id. at 1057. We reversed the district

court’s restitution order because the government failed to “present evidence at the

hearing concerning the appropriate amount of restitution.” Id. We explained that

                                         34
“[a] restitution order entered without proof of loss is clearly erroneous.” Id. Mr.

Dickerson argues that Smith requires us to reverse the restitution order here

because the government presented no evidence in support of the restitution order

at sentencing. But Mr. Dickerson ignores other differences between this case and

Smith. The stolen property in Smith—like the stolen property in Ferdman—was a

fungible asset; here, the stolen goods were cash and checks. And, as we pointed

out above, it is simpler to calculate the face value of cash and checks than to

calculate the value of fungible assets.

      Moreover, the law does not require the government to make a showing at

the restitution hearing where the facts underlying the restitution amounts are

undisputed. See Tindall, 519 F.3d at 1061–62 (holding that a sentencing court

may “‘accept any undisputed portion of the presentence report as a finding of

fact.’” (quoting Fed. R. Crim. P. 32(i)(3)(A))). Mr. Dickerson’s only objection in

the district court related to the minor discrepancies between the victims’ initial

approximations and later clarifications of loss. Mr. Dickerson never pointed to

evidence contradicting the actual loss amounts listed in the PSR. We therefore

conclude that the present record contains sufficient, undisputed evidence of the

actual losses underlying the total restitution amount.

      In sum, Mr. Dickerson fails to show that the district court’s factual findings

in support of its restitution award were clearly erroneous, or that the court abused

its discretion in setting the restitution amount at $8,424.60.

                                          35
                                          3

      We next turn to Mr. Dickerson’s third procedural challenge. He argues that

his sentence was procedurally unreasonable because the district court failed to

make the factual findings necessary for his sentence or responsive to his

objections. Specifically, Mr. Dickerson argues that remand is necessary because

the district court failed to “find a single fact pertaining to Mr. Dickerson or the

offenses for which he was sentenced.” Aplt.’s Opening Br. at 42. He claims that

his “objections to the PSR clearly triggered the court’s fact finding obligation

under Federal Rule of Criminal Procedure 32.” Id. at 45. We disagree.

      Rule 32(i)(3)(A) “allows the sentencing court to ‘accept any undisputed

portion of the presentence report as a finding of fact.’” Tindall, 519 F.3d at

1061–62 (quoting Fed. R. Crim. P. 32(i)(3)(A)). “But the court ‘must—for any

disputed portion of the presentence report or other controverted matter—rule on

the dispute or determine that a ruling is unnecessary either because the matter will

not affect sentencing, or because the court will not consider the matter in

sentencing.’” Id. (quoting Fed. R. Civ. P. 32(i)(3)(B)). “We review de novo the

district court’s compliance with the Federal Rules of Criminal Procedure.”

United States v. Cereceres-Zavala, 499 F.3d 1211, 1214 (10th Cir. 2007).

      “[T]o invoke the district court’s Rule 32 fact-finding obligation, the

defendant is required to make specific allegations of factual inaccuracy.” Id. at

1215–16 (quoting United States v. Rodriguez-Delma, 456 F.3d 1246, 1253 (10th

                                         36
Cir. 2006)). “[A] defendant’s attempt to controvert legal determinations—or even

ultimate factual conclusions—drawn in a PSR ‘does not implicate’ the district

court’s fact-finding obligations under Rule 32.” Id. at 1214 (quoting United

States v. Tovar, 27 F.3d 497, 500 (10th Cir 1994)). “Arguments that ‘challenge[]

the district court’s application of the guidelines to the facts and not the facts

themselves’ do not trigger any obligation on the part of the district court to make

specific findings.” Rodriguez-Delma, 456 F.3d at 1253 (quoting United States v.

Windle, 74 F.3d 997, 1002 (10th Cir. 1996)); see also United States v.

Pena-Hermosillo, 522 F.3d 1108, 1118–19 (10th Cir. 2008) (Ebel, J., concurring)

(“Although [the defendant] clearly challenged the application of two guidelines

offense-level enhancements . . . he never disputed any of the historical facts

contained in the [PSR] . . . . Therefore, Rule 32(i)(3)(B)’s requirement that the

district court resolve factual disputes concerning historical facts was never

triggered.”).

      On appeal, Mr. Dickerson does not identify any specific, contested facts

that the district court failed to address and that should have triggered a Rule 32

hearing. Rather, Mr. Dickerson only generally refers to the contested sentencing

enhancements and the total restitution amount. He argues:

                [T]he district judge adopted the PSR findings and imposed the
                bodily injury enhancements, the enhancement for physical
                restraint of victim C.P., the dangerous weapon enchantments, the
                enhancement for loss above $10,000 and the restitution orders-all
                without acknowledging Mr. Dickerson’s numerous objections and

                                               37
             without making any findings or comments about them. There is
             no indication in the record that the district court considered the
             facts underlying the enhancements or the objections Mr.
             Dickerson raised.

Aplt.’s Opening Br. at 47. To achieve reversal on appeal, Mr. Dickerson needed

to point us to the “specific allegations of factual inaccuracy” that he made in the

district court that would have triggered the “district court’s Rule 32 fact-finding

obligation.” Cereceres-Zavala, 499 F.3d at 1215–16 (quoting Rodriguez-Delma,

456 F.3d at 1253). But Mr. Dickerson has not carried his burden. We therefore

reject Mr. Dickerson’s Rule 32 challenge.

                                          4

      Finally, we turn to Mr. Dickerson’s argument that “[t]he record does not

support the conclusion that the district court appropriately considered the

statutory factors in [18 U.S.C.] § 3553(a).” 5 Aplt.’s Opening Br. at 53. He

argues that “the record is insufficient to permit this Court to properly” review the

district court’s consideration of the § 3553(a) factors. Id. Indeed, the failure of a

district court to consider a § 3553(a) sentencing factor is reversible procedural

error. See Gall, 552 U.S. at 51. However, Mr. Dickerson must direct this court to



      5
              Mr. Dickerson includes this argument in his
substantive-reasonableness challenge. However, a district court’s failure to
consider a sentencing factor set forth in 18 U.S.C. § 3553(a) is a procedural error.
See Gall, 552 U.S. at 51 (classifying as a procedural error a district court’s
“fail[ure] to consider the § 3553(a) factors”). Therefore, we address his challenge
within our discussion of procedural reasonableness.

                                         38
at least one sentencing factor that, if considered by the district court, would have

altered the district court’s calculation of his sentence. Because he fails to do so,

Mr. Dickerson gives us no basis on which to reverse the district court.

      In sum, we conclude that Mr. Dickerson has not identified a significant

procedural error worthy of reversal on appeal.

                                          C

      Now that we have assured ourselves that the district court’s sentence is

procedurally reasonable, we turn to Mr. Dickerson’s substantive challenges.

Specifically, Mr. Dickerson argues that his sentence was substantively

unreasonable because (1) the procedural defects in his sentence implicate its

substantive reasonableness, and (2) the court-found facts more than doubled his

Guidelines range. Concluding that Mr. Dickerson has identified no substantive

error, we affirm the district court’s sentence.

                                           1

      As we mentioned supra, our “[r]eview for substantive reasonableness

focuses on ‘whether the length of the sentence is reasonable given all the

circumstances of the case in light of the factors set forth in 18 U.S.C. § 3553(a).’”

Friedman, 554 F.3d at 1307 (quoting Alapizco-Valenzuela, 546 F.3d at 1215).

The § 3553(a) factors include:

             (1) the nature and circumstances of the offense and the history
             and characteristics of the defendant; (2) the need for the sentence
             imposed—(A) to reflect the seriousness of the offense, to

                                               39
             promote respect for the law, and to provide just punishment for
             the offense; (B) to afford adequate deterrence to criminal
             conduct; (C) to protect the public from further crimes of the
             defendant; and (D) to provide the defendant with needed
             educational or vocational training, medical care, or other
             treatment in the most effective manner; (3) the kinds of sentences
             available; (4) the kinds of sentence and the sentencing range
             established for—(A) the applicable category of offense
             committed by the applicable category of defendant as set forth in
             the guidelines . . . (5) any pertinent policy statement[;] . . . (6)
             the need to avoid unwarranted sentence disparities among
             defendants with similar records who have been found guilty of
             similar conduct; and (7) the need to provide restitution to any
             victims of the offense.

18 U.S.C. § 3553(a).

      “When reviewing a sentence for substantive reasonableness, this court

employs the abuse-of-discretion standard, a standard requiring ‘substantial

deference to district courts.’” Friedman, 554 F.3d at 1307 (citation omitted)

(quoting United States v. Sells, 541 F.3d 1227, 1237 (10th Cir. 2008)). “A

district court abuses its discretion when it renders a judgment that is ‘arbitrary,

capricious, whimsical, or manifestly unreasonable.’” United States v.

Munoz-Nava, 524 F.3d 1137, 1146 (10th Cir. 2008) (quoting United States v.

Byrne, 171 F.3d 1231, 1235–36 (10th Cir. 2008)). “That we might reasonably

have concluded a different sentence was appropriate is insufficient to justify

reversal of the district court.” Friedman, 554 F.3d at 1307–08 (alterations

omitted) (quoting Munoz-Nava, 524 F.3d at 1146).

      Ordinarily, “if a sentence falls within the correct Guidelines range, we


                                          40
presume it is reasonable.” United States v. Delgado-Montoya, --- F. App’x ----,

2016 WL 6211800, at *6 (10th Cir. Oct. 25, 2016); see United States v. Craig,

808 F.3d 1249, 1263 (10th Cir. 2015) (noting that “we presume Defendant's

within-Guidelines sentence is substantively reasonable”); see also United States v.

Kristl, 437 F.3d 1050, 1055 (10th Cir. 2006) (“If . . . the district court properly

considers the relevant Guidelines range and sentences the defendant within that

range, the sentence is presumptively reasonable. The defendant may rebut this

presumption by demonstrating that the sentence is unreasonable in light of the

other sentencing factors laid out in § 3553(a).”).

                                           2

      At the outset, we address and reject Mr. Dickerson’s contention that we

should eschew the presumption of reasonableness on this record. It would

ordinarily apply because the district court imposed a within-Guidelines sentence

on Mr. Dickerson. See, e.g., Kristl, 437 F.3d at 1055.      Specifically, the district

court calculated a Guidelines range of 121 to 151 months and imposed a sentence

within that range—121 months.

      Mr. Dickerson contends that we “cannot apply the presumption of

reasonableness that is accorded to a properly calculated guideline sentence

because [we] cannot determine, in light of the inadequate record, that Mr.

Dickerson’s sentence was properly calculated.” Aplt.’s Opening Br. at 53. He

adds that “[t]he court arrived at the guideline range by applying enhancements

                                          41
unsupported by the evidence.” Id. In other words, Mr. Dickerson asserts that we

cannot apply a presumption of reasonableness because (1) his sentence may have

been improperly calculated, and (2) there was insufficient evidence to support the

sentencing enhancements imposed by the district court. We are unpersuaded.

      First, in arguing against the presumption, Mr. Dickerson alleges only

procedural defects with his sentence. See Sanchez-Leon, 764 F.3d at 1261 (“Our

review of procedural reasonableness ‘focuses on the manner in which the sentence

was calculated.’” (quoting Masek, 588 F.3d at 1290)). But we considered and

rejected those defects supra. Second, Mr. Dickerson offers no legal support for

the proposition that procedural errors have any bearing on whether we may

properly apply a presumption of reasonableness at the substantive-reasonableness

stage of our review. Indeed, such a proposition would be at odds with our

reasonableness framework. We consider substantive reasonableness only after we

have addressed and rejected challenges to procedural reasonableness. See Lucero,

747 F.3d at 1246 (“We ‘must first ensure that the district court committed no

significant procedural error . . . .’ If the district court’s decision is ‘procedurally

sound,’ we ‘then consider the substantive reasonableness of the sentence

imposed.’” (citation omitted) (quoting Gall, 552 U.S. at 51)). If the alleged

procedural errors Mr. Dickerson identifies as the basis for his anti-presumption

argument were in fact significant errors (i.e., non-harmless errors), we would

have reversed on procedural grounds, without reaching the substantive-

                                           42
reasonableness question presently before us. See, e.g., Sanchez-Leon, 764 F.3d at

1261 (“If we find a procedural error, ‘resentencing is required only if the error

was not harmless.’ (quoting Cerno, 529 F.3d at 939)); United States v. Kristl, 437

F.3d 1050, 1054–55 (10th Cir. 2006) (“A different approach, however, is

warranted when the district court errs in applying the Guidelines. . . . In that

situation, we must remand—without reaching the question of [substantive]

reasonableness—unless the error is harmless.” (citations omitted)). Thus,

consistent with our precedent, we apply the presumption of reasonableness to Mr.

Dickerson’s within-Guidelines sentence.

                                          3

        The onus is on Mr. Dickerson to “rebut this presumption by demonstrating

that the sentence is unreasonable in light of the other sentencing factors laid out

in § 3553(a).” Kristl, 437 F.3d at 1055. Mr. Dickerson has made no attempt to

carry this burden. He has not identified a single § 3553(a) factor that, if properly

considered in his case, would merit a lower sentence than the district court

imposed on him. Mr. Dickerson argues only that “[t]he record does not support

the conclusion that the district court appropriately considered the statutory factors

in § 3553(a).” Aplt.’s Opening Br. at 53. But Mr. Dickerson’s brief leaves to the

imagination which § 3553(a) factors were not considered, how this is evident

from the district court’s sentence, and which specific factors would have merited

a lower sentence. These questions are essential to our substantive review and

                                          43
without answers to them from Mr. Dickerson, we have no basis on which to

reverse the district court.

      Instead of making a substantive-reasonableness argument based on the

§ 3553(a) factors, Mr. Dickerson argues that his sentence was substantively

unreasonable because (1) it has procedural defects, and (2) because court-found

facts significantly increased his sentence. Concluding that neither argument is a

basis for finding his sentence substantively unreasonable, we reject Mr.

Dickerson’s substantive challenge.

                                          a

      Mr. Dickerson first argues that his sentence was substantively unreasonable

because of its “serious procedural defects.” Aplt.’s Opening Br. at 52.

Specifically, he argues that his sentence was “substantively unreasonable because

the district court imposed . . . numerous enhancements that substantially increased

Mr. Dickerson’s sentence without sufficient evidence or essential findings.” Id.

Moreover, he seems to argue that the district court failed to explain the reasons

for its sentence.

      But these are squarely procedural arguments. See Gall, 552 U.S. at 51

(categorizing as procedural errors “improperly calculating[] the Guidelines range”

and “failing to adequately explain the chosen sentence.”). And Mr. Dickerson has

identified no legal authority for the proposition that procedural error is a basis for

finding a sentence substantively unreasonable. We again emphasize our process

                                          44
for analyzing reasonableness. We “first ensure that the district court committed

no significant procedural error” that independently warrants reversal. Id. If there

was no procedural error, we “then consider the substantive reasonableness of the

sentence imposed.” Id. If Mr. Dickerson’s sentence was procedurally

unreasonable, we would not have reached the substantive-reasonableness inquiry.

      Moreover, Mr. Dickerson argues that “the record is insufficient to permit

this Court to properly conduct substantive review at all.” Aplt.’s Opening Br. at

53. He adds that the “district court did not see or hear any evidence, did not

make any credibility determinations, and did not acquire ‘full knowledge’ of the

pertinent facts.” Id. at 54 (quoting Gall, 552 U.S. at 51). However, the

record—no matter how inadequate—does not excuse Mr. Dickerson’s failure to

make a substantive-reasonableness argument. Put simply, Mr. Dickerson’s

argument regarding the sufficiency of the record misapprehends his burden on

appeal. No matter what the district court has said, or failed to say, he must point

us to at least one § 3553(a) factor that would have counseled in favor a lower

sentence.

                                          b

      Finally, Mr. Dickerson argues that his sentence is substantively

unreasonable because court-found facts more than doubled his Guidelines range.

According to Mr. Dickerson, the facts underlying the disputed sentencing

enhancements needed to be either admitted by him or submitted to a jury to

                                         45
satisfy the Sixth Amendment, as interpreted by Apprendi v. New Jersey, 530 U.S.

466, 490 (2000) (holding that any fact increasing a sentence beyond the statutory

maximum must be submitted to the jury), and Alleyne v. United States, --- U.S.

----, 133 S. Ct. 2151, 2163–64 (2013) (holding that any fact increasing a

mandatory-minimum sentence must be submitted to the jury). He therefore

argues that we must find his sentence substantively unreasonable.

      Mr. Dickerson’s reliance on Apprendi and Alleyne is misplaced. He was

not subject to a mandatory-minimum sentence nor sentenced beyond the statutory

maximum for his robbery-related convictions. The statutory maximum for Mr.

Dickerson’s offenses is twenty years (240 months), see 18 U.S.C. § 1951(a), and

the district court sentenced Mr. Dickerson to 121 months, well beneath the

statutory maximum. And there is no mandatory-minimum sentence prescribed for

his offense. The court’s factual findings simply provided a basis for the court’s

calculation of Mr. Dickerson’s Guidelines sentence, including his sentencing

enhancements. Accordingly, Apprendi and Alleyne are inapposite. See, e.g.,

United States v. Zar, 790 F.3d 1036, 1054–55 (10th Cir. 2015) (“The defendants’

reliance on Apprendi and Alleyne is misplaced as none of the defendants were

subject to mandatory minimum sentences or sentenced beyond the statutory

maximums for their convictions.”); United States v. Cassius, 777 F.3d 1093, 1097

(10th Cir. 2015) (“[N]othing in the record indicates the district court increased

Defendant’s statutory sentencing range or otherwise altered his legally prescribed

                                         46
punishment; rather, by all indications the court used its larger drug quantity

finding solely as a sentencing factor to help determine Defendant’s sentence

within the prescribed statutory range. We find no error in this procedure under

Alleyne.” (emphasis added)), cert. denied, 135 S. Ct. 2909 (2015); United States

v. Fredette, 315 F.3d 1235, 1245 (10th Cir. 2003) (“Apprendi does not apply to

sentencing factors that increase a defendant's guideline range but do not increase

the statutory maximum.”)

      In sum, Mr. Dickerson’s failure to argue that his sentence was substantively

unreasonable in light of the § 3553(a) factors is fatal to his substantive challenge.

He has given us no reason to bypass the “due deference” we give to “the district

court’s decision that the § 3553(a)” factors justify the sentence imposed. See

Friedman, 554 F.3d at 1307 (quoting Munoz-Nova, 524 F.3d at 1146).



                                          IV

      With the exception of Mr. Dickerson’s challenge regarding the restitution

amount specified in the written judgment, we AFFIRM Mr. Dickerson’s sentence.

As to that restitution amount, we REVERSE and REMAND with instructions for




                                          47
the district court to enter an amended judgment ordering restitution in the amount

of $8,424.60.



                                      Entered for the Court



                                      JEROME A. HOLMES
                                      Circuit Judge




                                        48